DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 12/3/2021.
Claims 1-32 are pending and have been examined.
Claims 1-32 are rejected.

Claim Objections
Claims 10, 28-30 objected to because of the following informalities:  
Claim 10 – This claim is missing a period at the end.
Claims 28-30 – The recommends changing “A peer-managed content delivery network…” to “A peer-managed content delivery network system…”.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-30 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 28 is directed to “A peer-managed content delivery network, comprising: one or more root nodes; and a hierarchy of multiple nodes descending from the one or more root nodes and interconnected by communication links, wherein each node in the hierarchy comprises persistent communication connections with: at least one upstream node located one hop closer to the one or more root nodes than the node; at least one midstream node located the same number of hops from the one or more root nodes as the node; and at least one downstream node located one hop further from the one or more root nodes than the node; wherein after a content item is received at the one or more root nodes, at each of a plurality of nodes including the one or more root nodes, sharing the content item with midstream nodes and downstream nodes, but not with upstream nodes”. However, there is no hardware elements incorporated as a node could be software given the broadest reasonable interpretation (BRI). 
Nodes may be software-based and may be instantiated by agents that execute on users' electronic devices. ¶ [0008]
The system is broad enough that the claim could be pure software without a machine. Software per se does not fit within recognized categories of statutory subject matter.

Claims 29-30 do not cure the deficiencies that are found in independent claim 28 and therefore are rejected under the same rationale.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strom et al. (US 20180309636 A1) and further in view of Lavalaye et al. (US 20150234868 A1).

As to claim 1, Strom et al. teaches a method of operating a peer-managed content delivery network, the method comprising: configuring a new node in response to a user request for a content item (See ¶¶ [0165], Teaches that peer node X initiates a request at some point in time to join the application and receive a particular content item. At that time, node X will be assigned a parent peer node in order to receive the requested content item (though, in some embodiments discussed below, node X begins receiving content immediately from the POI—SRC node in 220 c—until a parent peer node is assigned).); 
and attaching the new node to the network by establishing connections between the new node and one or more of the multiple nodes of a first attachment zone; wherein each network node with which the new node establishes a connection is considered a peer of the new node and the new node is considered a peer of each network node with which the new node establishes a connection (See ¶¶ [0306]-[0307], [0205]. Teaches that Topology Selector 458 b has little or no available performance data to determine how to interconnect initial nodes joining the network. In one embodiment, Topology Selector 458 b relies on local relay capacity predictions to establish initial overlay network topologies. For example, a first node A is connected to the source node 710 a. But a second node B may also be connected to source node 710 a, or may be connected as a child node of node A. Such initial decisions are not arbitrary, despite relatively little performance data, because they are based on known attributes of the initial nodes supplied to Prediction Engine 455 b (such as a node's uplink speed), as well as similar attributes of “proxy” nodes and links (as discussed above). Over time, Topology Selector 458 b obtains gradually more accurate relay capacity information (based on relay capacity predictions from Prediction Engine 455 b) for the purpose of identifying nodes with excess capacity to relay content to one or more child nodes, as illustrated in graph 700 a. Signaling Server 330 c also facilitates the creation of initial “peer connections” between pairs of User Node Devices 300 b).
However, it does not expressly teach identifying one or more potential attachment zones for the new node within the network, wherein each attachment zone comprises multiple network nodes; sorting the attachment zones based on the multiple network nodes within each attachment zone.
Lavalaye et al., from analogous art, teaches identifying one or more potential attachment zones for the new node within the network, wherein each attachment zone comprises multiple network nodes; sorting the attachment zones based on the multiple network nodes within each attachment zone (See ¶ [0090], Teaches that the mapping function outputs at least one resource locator for a communication node located within the overlapping/intersecting predefined access zone. The resource locator may be a network address. The resource locator enables the distribution node to address/locate one or more communication node that would receive the content. In some embodiments, the resource locator is associated with a gateway communication node configured to receive content at the edge of a mesh network of communication nodes. In certain embodiments, the mapping function determines the resource locator associated with a communication node (or more) that is located in relatively closer proximity to the geographical sector of the content. In certain embodiments, the mapping function may determine the resource locator on the basis of the statuses of the communication nodes (e.g., activity, on/off, etc.)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lavalaye et al. into Strom et al. to deliver content associated with a predefined access zone or geographical sector to a user device.
One of ordinary skill in the art would have been motivated because it allows one to deliver content associated with a predefined access zone or geographical sector to a user device (See Lavalaye et al. ¶ [0001]).

As to claim 2, the combination of Strom et al. and Lavalaye et al. teaches the method according to claim 1 above. Strom et al. further teaches further comprising: when the new node has excess peer capacity, facilitating additional connections between the new node and other network nodes; wherein the peer capacity of the new node is specified during said configuring (See ¶¶ [0109], [0111], [0112] Teaches that the actual performance of individual nodes and links is dependent upon their “placement” within the configuration of a particular overlay network topology. Having obtained capacity and demand values for these prospective nodes and links, the topology selector calculates “excess capacity” (i.e., excess relay capacity) of existing and prospective parent nodes and redistributes such excess capacity to satisfy unmet demand on a “global” basis throughout an overlay network topology—thereby generating an overlay network topology that satisfies the defined performance criteria. The topology selector performs various transformations to achieve the shifting of network traffic and resulting redistribution of excess capacity. For example, higher-capacity nodes are shifted to higher levels of the overlay network topology, while lower-capacity nodes are shifted to lower levels. Higher-capacity nodes with excess capacity add child nodes, in some cases replacing parent nodes that fail to satisfy the demand of their child nodes.). 

As to claim 10, Strom et al. teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of operating a peer-managed content delivery network, the method comprising: configuring a new node in response to a user request for a content item (See ¶¶ [0165], Teaches that peer node X initiates a request at some point in time to join the application and receive a particular content item. At that time, node X will be assigned a parent peer node in order to receive the requested content item (though, in some embodiments discussed below, node X begins receiving content immediately from the POI—SRC node in 220 c—until a parent peer node is assigned).); 
and attaching the new node to the network by establishing connections between the new node and one or more of the multiple nodes of a first attachment zone; wherein each network node with which the new node establishes a connection is considered a peer of the new node and the new node is considered a peer of each network node with which the new node establishes a connection (See ¶¶ [0306]-[0307], [0205]. Teaches that Topology Selector 458 b has little or no available performance data to determine how to interconnect initial nodes joining the network. In one embodiment, Topology Selector 458 b relies on local relay capacity predictions to establish initial overlay network topologies. For example, a first node A is connected to the source node 710 a. But a second node B may also be connected to source node 710 a, or may be connected as a child node of node A. Such initial decisions are not arbitrary, despite relatively little performance data, because they are based on known attributes of the initial nodes supplied to Prediction Engine 455 b (such as a node's uplink speed), as well as similar attributes of “proxy” nodes and links (as discussed above). Over time, Topology Selector 458 b obtains gradually more accurate relay capacity information (based on relay capacity predictions from Prediction Engine 455 b) for the purpose of identifying nodes with excess capacity to relay content to one or more child nodes, as illustrated in graph 700 a. Signaling Server 330 c also facilitates the creation of initial “peer connections” between pairs of User Node Devices 300 b).
However, it does not expressly teach identifying one or more potential attachment zones for the new node within the network, wherein each attachment zone comprises multiple network nodes; sorting the attachment zones based on the multiple network nodes within each attachment zone.
Lavalaye et al., from analogous art, teaches identifying one or more potential attachment zones for the new node within the network, wherein each attachment zone comprises multiple network nodes; sorting the attachment zones based on the multiple network nodes within each attachment zone (See ¶ [0090], Teaches that the mapping function outputs at least one resource locator for a communication node located within the overlapping/intersecting predefined access zone. The resource locator may be a network address. The resource locator enables the distribution node to address/locate one or more communication node that would receive the content. In some embodiments, the resource locator is associated with a gateway communication node configured to receive content at the edge of a mesh network of communication nodes. In certain embodiments, the mapping function determines the resource locator associated with a communication node (or more) that is located in relatively closer proximity to the geographical sector of the content. In certain embodiments, the mapping function may determine the resource locator on the basis of the statuses of the communication nodes (e.g., activity, on/off, etc.)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lavalaye et al. into Strom et al. to deliver content associated with a predefined access zone or geographical sector to a user device.
One of ordinary skill in the art would have been motivated because it allows one to deliver content associated with a predefined access zone or geographical sector to a user device (See Lavalaye et al. ¶ [0001]).

As to claim 11, the combination of Strom et al. and Lavalaye et al. teaches the non-transitory computer-readable medium according to claim 11 above. Strom et al. further teaches the method further comprising: when the new node has excess peer capacity, facilitating additional  connections between the new node and other network nodes; wherein the peer capacity of the new node is specified during said configuring (See ¶¶ [0109], [0111], [0112] Teaches that the actual performance of individual nodes and links is dependent upon their “placement” within the configuration of a particular overlay network topology. Having obtained capacity and demand values for these prospective nodes and links, the topology selector calculates “excess capacity” (i.e., excess relay capacity) of existing and prospective parent nodes and redistributes such excess capacity to satisfy unmet demand on a “global” basis throughout an overlay network topology—thereby generating an overlay network topology that satisfies the defined performance criteria. The topology selector performs various transformations to achieve the shifting of network traffic and resulting redistribution of excess capacity. For example, higher-capacity nodes are shifted to higher levels of the overlay network topology, while lower-capacity nodes are shifted to lower levels. Higher-capacity nodes with excess capacity add child nodes, in some cases replacing parent nodes that fail to satisfy the demand of their child nodes.). 

As to claim 19, Strom et al. teaches an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform method of participating in a peer-managed content delivery network, the method comprising: configuring a new node in response to selection of a content item by a user of the apparatus (See ¶¶ [0165], Teaches that peer node X initiates a request at some point in time to join the application and receive a particular content item. At that time, node X will be assigned a parent peer node in order to receive the requested content item (though, in some embodiments discussed below, node X begins receiving content immediately from the POI—SRC node in 220 c—until a parent peer node is assigned).); 
and attaching the new node to the network by establishing connections between the new node and one or more of the multiple nodes of a first attachment zone; wherein each network node with which the new node establishes a connection is considered a peer of the new node and the new node is considered a peer of each network node with which the new node establishes a connection (See ¶¶ [0306]-[0307], [0205]. Teaches that Topology Selector 458 b has little or no available performance data to determine how to interconnect initial nodes joining the network. In one embodiment, Topology Selector 458 b relies on local relay capacity predictions to establish initial overlay network topologies. For example, a first node A is connected to the source node 710 a. But a second node B may also be connected to source node 710 a, or may be connected as a child node of node A. Such initial decisions are not arbitrary, despite relatively little performance data, because they are based on known attributes of the initial nodes supplied to Prediction Engine 455 b (such as a node's uplink speed), as well as similar attributes of “proxy” nodes and links (as discussed above). Over time, Topology Selector 458 b obtains gradually more accurate relay capacity information (based on relay capacity predictions from Prediction Engine 455 b) for the purpose of identifying nodes with excess capacity to relay content to one or more child nodes, as illustrated in graph 700 a. Signaling Server 330 c also facilitates the creation of initial “peer connections” between pairs of User Node Devices 300 b).
However, it does not expressly teach identifying one or more potential attachment zones for the new node within the network, wherein each attachment zone comprises multiple network nodes; sorting the attachment zones based on the multiple network nodes within each attachment zone.
Lavalaye et al., from analogous art, teaches identifying one or more potential attachment zones for the new node within the network, wherein each attachment zone comprises multiple network nodes; sorting the attachment zones based on the multiple network nodes within each attachment zone (See ¶ [0090], Teaches that the mapping function outputs at least one resource locator for a communication node located within the overlapping/intersecting predefined access zone. The resource locator may be a network address. The resource locator enables the distribution node to address/locate one or more communication node that would receive the content. In some embodiments, the resource locator is associated with a gateway communication node configured to receive content at the edge of a mesh network of communication nodes. In certain embodiments, the mapping function determines the resource locator associated with a communication node (or more) that is located in relatively closer proximity to the geographical sector of the content. In certain embodiments, the mapping function may determine the resource locator on the basis of the statuses of the communication nodes (e.g., activity, on/off, etc.)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lavalaye et al. into Strom et al. to deliver content associated with a predefined access zone or geographical sector to a user device.
One of ordinary skill in the art would have been motivated because it allows one to deliver content associated with a predefined access zone or geographical sector to a user device (See Lavalaye et al. ¶ [0001]).

As to claim 20, the combination of Strom et al. and Lavalaye et al. teaches the apparatus according to claim 19 above. Strom et al. further teaches wherein the method further comprises: when the new node has excess peer capacity, facilitating additional connections between the new node and other network nodes; wherein the peer capacity of the new node is specified during said configuring (See ¶¶ [0109], [0111], [0112] Teaches that the actual performance of individual nodes and links is dependent upon their “placement” within the configuration of a particular overlay network topology. Having obtained capacity and demand values for these prospective nodes and links, the topology selector calculates “excess capacity” (i.e., excess relay capacity) of existing and prospective parent nodes and redistributes such excess capacity to satisfy unmet demand on a “global” basis throughout an overlay network topology—thereby generating an overlay network topology that satisfies the defined performance criteria. The topology selector performs various transformations to achieve the shifting of network traffic and resulting redistribution of excess capacity. For example, higher-capacity nodes are shifted to higher levels of the overlay network topology, while lower-capacity nodes are shifted to lower levels. Higher-capacity nodes with excess capacity add child nodes, in some cases replacing parent nodes that fail to satisfy the demand of their child nodes.). 

Claims 3-5, 12-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Strom et al. (US 20180309636 A1) and Lavalaye et al. (US 20150234868 A1) and further in view of Hydrie et al. (US 20090265473 A1).

As to claim 3, the combination of Strom et al. and Lavalaye et al. teaches the method according to claim 2 above. However, it does not expressly teach wherein facilitating additional connections comprises: receiving at the new node, from other network nodes, one or more lists of peer candidates, wherein a list of peer candidates from a given node identifies peers of the given node that have excess peer capacity; and sending connection requests from the new node to at least one peer candidate identified in the one or more lists.
Hydrie et al., from analogous art, teaches wherein facilitating additional connections comprises: receiving at the new node, from other network nodes, one or more lists of peer candidates, wherein a list of peer candidates from a given node identifies peers of the given node that have excess peer capacity; and sending connection requests from the new node to at least one peer candidate identified in the one or more lists (See ¶¶ [0090], [0091], [0092], [0124]-[0125]  Teaches that The tracker node first receives a request (see box 30) from one of the peer nodes requesting information about one or more other peer nodes to connect to. The tracker node accesses information about a plurality of available peer nodes associated with itself (see box 31). For example, all peer nodes that are currently registered with the tracker node are associated with it. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner. The tracker node then selects one or more of the available peer nodes on the basis of one or more criteria and on the basis of the accessed information (see box 32). Information about the selected available peer nodes is then sent to the requesting peer node (see box 33). The requesting peer node can use the information to establish new connections to one or more of the selected peers. Any suitable criteria can be used such as those based on any one or more of: locality, subscription levels, quality of service levels, relative upload ability, relative download ability, pseudo random selection, relative number of existing peer connections, relative amount of available peer content, historical peer behaviour information, forecast peer behaviour information, relative local resources, relative node accessibility, predicted pairwise connectivity, and opaque metadata. Strom et al. (¶[0215) teaches using algorithms to facilitate its assessment of overlay network topologies based upon the extent to which they redistribute excess capacity to nodes in need of a new or better parent—i.e., shifting network traffic to satisfy the performance criteria).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and Lavalaye et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

As to claim 4, the combination of Strom et al. and Lavalaye et al. teaches the method according to claim 2 above. However, it does not expressly teach wherein facilitating additional connections comprises: transmitting a request for peer candidates, from the new node to an upstream node one hop closer than the new node to a root node of the network; wherein, in response to the request, the upstream node identifies to the new node one or more peers of the upstream node that have excess peer capacity.
Hydrie et al., from analogous art, teaches wherein facilitating additional connections comprises: transmitting a request for peer candidates, from the new node to an upstream node one hop closer than the new node to a root node of the network; wherein, in response to the request, the upstream node identifies to the new node one or more peers of the upstream node that have excess peer capacity (See ¶¶ [0090], [0091], [0092], [0124]-[0125]  Teaches that The tracker node first receives a request (see box 30) from one of the peer nodes requesting information about one or more other peer nodes to connect to. The tracker node accesses information about a plurality of available peer nodes associated with itself (see box 31). For example, all peer nodes that are currently registered with the tracker node are associated with it. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner. The tracker node then selects one or more of the available peer nodes on the basis of one or more criteria and on the basis of the accessed information (see box 32). Information about the selected available peer nodes is then sent to the requesting peer node (see box 33). The requesting peer node can use the information to establish new connections to one or more of the selected peers. Any suitable criteria can be used such as those based on any one or more of: locality, subscription levels, quality of service levels, relative upload ability, relative download ability, pseudo random selection, relative number of existing peer connections, relative amount of available peer content, historical peer behaviour information, forecast peer behaviour information, relative local resources, relative node accessibility, predicted pairwise connectivity, and opaque metadata. Strom et al. (¶[0215) teaches using algorithms to facilitate its assessment of overlay network topologies based upon the extent to which they redistribute excess capacity to nodes in need of a new or better parent—i.e., shifting network traffic to satisfy the performance criteria).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and Lavalaye et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

As to claim 5, the combination of Strom et al. and Lavalaye et al. teaches the method according to claim 1 above. However, it does not expressly teach further comprising: each time the new node establishes a connection with a new peer, broadcasting information regarding the new peer to all peers of the new node.
Hydrie et al., from analogous art, teaches further comprising: each time the new node establishes a connection with a new peer, broadcasting information regarding the new peer to all peers of the new node (See ¶¶ [0089], [0094], [0090] Teaches that Active peers are arranged to register with a tracker node and to periodically refresh that registration. For example, a peer can be required to register once a particular criteria is met such as having a specified number of blocks of content to share. A peer may periodically query the tracker with which it is registered in order to find other peers. The registration process involves sending a packet of information to the tracker node using a message protocol. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and Lavalaye et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

As to claim 12, the combination of Strom et al. and Lavalaye et al. teaches the non-transitory computer-readable medium according to claim 11 above. However, it does not expressly teach wherein facilitating additional connections comprises: receiving at the new node, from other network nodes, one or more lists of peer candidates, wherein a list of peer candidates from a given node identifies peers of the given node that have excess peer capacity; and sending connection requests from the new node to at least one peer candidate identified in the one or more lists.
Hydrie et al., from analogous art, teaches wherein facilitating additional connections comprises: receiving at the new node, from other network nodes, one or more lists of peer candidates, wherein a list of peer candidates from a given node identifies peers of the given node that have excess peer capacity; and sending connection requests from the new node to at least one peer candidate identified in the one or more lists (See ¶¶ [0090], [0091], [0092], [0124]-[0125]  Teaches that The tracker node first receives a request (see box 30) from one of the peer nodes requesting information about one or more other peer nodes to connect to. The tracker node accesses information about a plurality of available peer nodes associated with itself (see box 31). For example, all peer nodes that are currently registered with the tracker node are associated with it. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner. The tracker node then selects one or more of the available peer nodes on the basis of one or more criteria and on the basis of the accessed information (see box 32). Information about the selected available peer nodes is then sent to the requesting peer node (see box 33). The requesting peer node can use the information to establish new connections to one or more of the selected peers. Any suitable criteria can be used such as those based on any one or more of: locality, subscription levels, quality of service levels, relative upload ability, relative download ability, pseudo random selection, relative number of existing peer connections, relative amount of available peer content, historical peer behaviour information, forecast peer behaviour information, relative local resources, relative node accessibility, predicted pairwise connectivity, and opaque metadata. Strom et al. (¶[0215) teaches using algorithms to facilitate its assessment of overlay network topologies based upon the extent to which they redistribute excess capacity to nodes in need of a new or better parent—i.e., shifting network traffic to satisfy the performance criteria).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and Lavalaye et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

As to claim 13, the combination of Strom et al. and Lavalaye et al. teaches the non-transitory computer-readable medium according to claim 11 above. However, it does not expressly teach wherein facilitating additional connections comprises: transmitting a request for peer candidates, from the new node to an upstream node one hop closer than the new node to a root node of the network; wherein, in response to the request, the upstream node identifies to the new node one or more peers of the upstream node that have excess peer capacity.
Hydrie et al., from analogous art, teaches wherein facilitating additional connections comprises: transmitting a request for peer candidates, from the new node to an upstream node one hop closer than the new node to a root node of the network; wherein, in response to the request, the upstream node identifies to the new node one or more peers of the upstream node that have excess peer capacity (See ¶¶ [0090], [0091], [0092], [0124]-[0125]  Teaches that The tracker node first receives a request (see box 30) from one of the peer nodes requesting information about one or more other peer nodes to connect to. The tracker node accesses information about a plurality of available peer nodes associated with itself (see box 31). For example, all peer nodes that are currently registered with the tracker node are associated with it. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner. The tracker node then selects one or more of the available peer nodes on the basis of one or more criteria and on the basis of the accessed information (see box 32). Information about the selected available peer nodes is then sent to the requesting peer node (see box 33). The requesting peer node can use the information to establish new connections to one or more of the selected peers. Any suitable criteria can be used such as those based on any one or more of: locality, subscription levels, quality of service levels, relative upload ability, relative download ability, pseudo random selection, relative number of existing peer connections, relative amount of available peer content, historical peer behaviour information, forecast peer behaviour information, relative local resources, relative node accessibility, predicted pairwise connectivity, and opaque metadata. Strom et al. (¶[0215) teaches using algorithms to facilitate its assessment of overlay network topologies based upon the extent to which they redistribute excess capacity to nodes in need of a new or better parent—i.e., shifting network traffic to satisfy the performance criteria).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and Lavalaye et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

As to claim 14, the combination of Strom et al. and Lavalaye et al. teaches the non-transitory computer-readable medium according to claim 10 above. However, it does not expressly teach the method further comprising: each time the new node establishes a connection with a new peer, broadcasting information regarding the new peer to all peers of the new node.
Hydrie et al., from analogous art, teaches the method further comprising: each time the new node establishes a connection with a new peer, broadcasting information regarding the new peer to all peers of the new node (See ¶¶ [0089], [0094], [0090] Teaches that Active peers are arranged to register with a tracker node and to periodically refresh that registration. For example, a peer can be required to register once a particular criteria is met such as having a specified number of blocks of content to share. A peer may periodically query the tracker with which it is registered in order to find other peers. The registration process involves sending a packet of information to the tracker node using a message protocol. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and Lavalaye et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

As to claim 21, the combination of Strom et al. and Lavalaye et al. teaches the apparatus according to claim 20 above. However, it does not expressly teach wherein facilitating additional connections comprises: receiving at the new node, from other network nodes, one or more lists of peer candidates, wherein a list of peer candidates from a given node identifies peers of the given node that have excess peer capacity; and sending connection requests from the new node to at least one peer candidate identified in the one or more lists.
Hydrie et al., from analogous art, teaches wherein facilitating additional connections comprises: receiving at the new node, from other network nodes, one or more lists of peer candidates, wherein a list of peer candidates from a given node identifies peers of the given node that have excess peer capacity; and sending connection requests from the new node to at least one peer candidate identified in the one or more lists (See ¶¶ [0090], [0091], [0092], [0124]-[0125]  Teaches that The tracker node first receives a request (see box 30) from one of the peer nodes requesting information about one or more other peer nodes to connect to. The tracker node accesses information about a plurality of available peer nodes associated with itself (see box 31). For example, all peer nodes that are currently registered with the tracker node are associated with it. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner. The tracker node then selects one or more of the available peer nodes on the basis of one or more criteria and on the basis of the accessed information (see box 32). Information about the selected available peer nodes is then sent to the requesting peer node (see box 33). The requesting peer node can use the information to establish new connections to one or more of the selected peers. Any suitable criteria can be used such as those based on any one or more of: locality, subscription levels, quality of service levels, relative upload ability, relative download ability, pseudo random selection, relative number of existing peer connections, relative amount of available peer content, historical peer behaviour information, forecast peer behaviour information, relative local resources, relative node accessibility, predicted pairwise connectivity, and opaque metadata. Strom et al. (¶[0215) teaches using algorithms to facilitate its assessment of overlay network topologies based upon the extent to which they redistribute excess capacity to nodes in need of a new or better parent—i.e., shifting network traffic to satisfy the performance criteria).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and Lavalaye et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

As to claim 22, the combination of Strom et al. and Lavalaye et al. teaches the apparatus according to claim 20 above. However, it does not expressly teach wherein facilitating additional connections comprises: transmitting a request for peer candidates, from the new node to an upstream node one hop closer than the new node to a root node of the network; wherein, in response to the request, the upstream node identifies to the new node one or more peers of the upstream node that have excess peer capacity.
Hydrie et al., from analogous art, teaches wherein facilitating additional connections comprises: transmitting a request for peer candidates, from the new node to an upstream node one hop closer than the new node to a root node of the network; wherein, in response to the request, the upstream node identifies to the new node one or more peers of the upstream node that have excess peer capacity (See ¶¶ [0090], [0091], [0092], [0124]-[0125]  Teaches that The tracker node first receives a request (see box 30) from one of the peer nodes requesting information about one or more other peer nodes to connect to. The tracker node accesses information about a plurality of available peer nodes associated with itself (see box 31). For example, all peer nodes that are currently registered with the tracker node are associated with it. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner. The tracker node then selects one or more of the available peer nodes on the basis of one or more criteria and on the basis of the accessed information (see box 32). Information about the selected available peer nodes is then sent to the requesting peer node (see box 33). The requesting peer node can use the information to establish new connections to one or more of the selected peers. Any suitable criteria can be used such as those based on any one or more of: locality, subscription levels, quality of service levels, relative upload ability, relative download ability, pseudo random selection, relative number of existing peer connections, relative amount of available peer content, historical peer behaviour information, forecast peer behaviour information, relative local resources, relative node accessibility, predicted pairwise connectivity, and opaque metadata. Strom et al. (¶[0215) teaches using algorithms to facilitate its assessment of overlay network topologies based upon the extent to which they redistribute excess capacity to nodes in need of a new or better parent—i.e., shifting network traffic to satisfy the performance criteria).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and Lavalaye et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

As to claim 23, the combination of Strom et al. and Lavalaye et al. teaches the apparatus according to claim 19 above. However, it does not expressly teach wherein the method further comprises: each time the new node establishes a connection with a new peer, broadcasting information regarding the new peer to all peers of the new node.
Hydrie et al., from analogous art, teaches wherein the method further comprises: each time the new node establishes a connection with a new peer, broadcasting information regarding the new peer to all peers of the new node (See ¶¶ [0089], [0094], [0090] Teaches that Active peers are arranged to register with a tracker node and to periodically refresh that registration. For example, a peer can be required to register once a particular criteria is met such as having a specified number of blocks of content to share. A peer may periodically query the tracker with which it is registered in order to find other peers. The registration process involves sending a packet of information to the tracker node using a message protocol. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and Lavalaye et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

Claims 6-9, 15-18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable Strom et al. (US 20180309636 A1) and Lavalaye et al. (US 20150234868 A1) and further in view of De Foy et al. (US 20120317197 A1).

As to claim 6, the combination of Strom et al. and Lavalaye et al. teaches the method according to claim 1 above. Strom et al. et al. further teaches wherein: at least one connection of the new node is with an upstream peer one node closer than the new node to a root node of the network; and at least one connection of the new node is with a downstream peer one hop further than the new node from the root node (See ¶¶ [0155] and Fig. 2a, Teaches that Peer nodes 230 a include peer nodes that are solely child nodes (such as “leaf” node 230 a-2, which consumes content, but does not relay that content to any other peer node) as well as peer nodes that are parent nodes (such as “relay” node 230 a-1, which not only consumes content, but also relays that content to other peer nodes). Peers can have a parent (upstream) and a child (downstream)). 
However, it does not expressly teach at least one connection of the new node is with a midstream peer the same number of hops from the root node as the new node.
De Foy et al., from analogous art, teaches at least one connection of the new node is with a midstream peer the same number of hops from the root node as the new node (See ¶¶ [0051]-[0052] and Fig. 2, Teaches that CDN system 210 includes an original server 212, three surrogate or index servers 214, and nine users 216. The HCDN may use a surrogate server as a tracker, which may also be acting as a seed. In one example, a hybrid peer-to-peer CDN model may be used to help reduce the load on CDNs for large-scale distribution of software updates. The HCDN shows peers 216 acting as midstream peers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 7, the combination of Strom et al. and Lavalaye et al. and De Foy et al. teaches the method according to claim 6 above. Strom et al. et al. further teaches wherein: the new node receives components of the content item from upstream peers and midstream peers, and not from downstream peers; and the new node transmits components of the content item to midstream peers and downstream peers, and not to upstream peers (See ¶¶ [0155] and Fig. 2a, Teaches that Peer nodes 230 a include peer nodes that are solely child nodes (such as “leaf” node 230 a-2, which consumes content, but does not relay that content to any other peer node) as well as peer nodes that are parent nodes (such as “relay” node 230 a-1, which not only consumes content, but also relays that content to other peer nodes). Peers can have a parent (upstream) and a child (downstream)). 
However, it does not expressly teach midstream peers.
De Foy et al., from analogous art, teaches midstream peers (See ¶¶ [0051]-[0052] and Fig. 2, Teaches that CDN system 210 includes an original server 212, three surrogate or index servers 214, and nine users 216. The HCDN may use a surrogate server as a tracker, which may also be acting as a seed. In one example, a hybrid peer-to-peer CDN model may be used to help reduce the load on CDNs for large-scale distribution of software updates. The HCDN shows peers 216 acting as midstream peers sending and receiving content to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. and De Foy et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 8, the combination of Strom et al. and Lavalaye et al. teaches the method according to claim 1 above. However, it does not expressly teach further comprising: periodically transmitting to connected peers, from the new node, messages regarding possession of the content item at the new node.
De Foy et al., from analogous art, teaches further comprising: periodically transmitting to connected peers, from the new node, messages regarding possession of the content item at the new node (See ¶¶ [0066], Teaches that A more dynamic loose integration may be disclosed. This more dynamic loose integration may allow nodes in the P2P network to dynamically advertise content pieces available in the CDN, directly upload content pieces to the CDN, redirect a peer to get content from the CDN, and use the CDN for more efficient content distribution may occur. The content pieces in a dynamic loose integration may be dynamically added to and removed from the CDN, which may not have been done in static loose integration. This may efficiently adapt CDN usage to help content delivery in the P2P network when it is most needed. Any currently deployed CDN may be interworked with any P2P protocol, which may not have been done in tight integration.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 9, the combination of Strom et al. and Lavalaye et al. and De Foy et al. teaches the method according to claim 8 above. However, it does not expressly teach wherein each status message indicates one of the following: the new node possesses the entire content item; the new node possesses one or more specified components of the content item; the new node is pending receipt of one or more components of the content item; and the new node possesses no component of the content item.
De Foy et al., from analogous art, teaches wherein each status message indicates one of the following: the new node possesses the entire content item; the new node possesses one or more specified components of the content item; the new node is pending receipt of one or more components of the content item; and the new node possesses no component of the content item (See ¶¶ [0066], Teaches that A more dynamic loose integration may be disclosed. This more dynamic loose integration may allow nodes in the P2P network to dynamically advertise content pieces available in the CDN, directly upload content pieces to the CDN, redirect a peer to get content from the CDN, and use the CDN for more efficient content distribution may occur. The content pieces in a dynamic loose integration may be dynamically added to and removed from the CDN, which may not have been done in static loose integration. This may efficiently adapt CDN usage to help content delivery in the P2P network when it is most needed. Any currently deployed CDN may be interworked with any P2P protocol, which may not have been done in tight integration.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. and De Foy et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 15, the combination of Strom et al. and Lavalaye et al. teaches the non-transitory computer-readable medium according to claim 10 above. Strom et al. et al. further teaches wherein: at least one connection of the new node is with an upstream peer one node closer than the new node to a root node of the network; and at least one connection of the new node is with a downstream peer one hop further than the new node from the root node (See ¶¶ [0155] and Fig. 2a, Teaches that Peer nodes 230 a include peer nodes that are solely child nodes (such as “leaf” node 230 a-2, which consumes content, but does not relay that content to any other peer node) as well as peer nodes that are parent nodes (such as “relay” node 230 a-1, which not only consumes content, but also relays that content to other peer nodes). Peers can have a parent (upstream) and a child (downstream)). 
However, it does not expressly teach at least one connection of the new node is with a midstream peer the same number of hops from the root node as the new node.
De Foy et al., from analogous art, teaches at least one connection of the new node is with a midstream peer the same number of hops from the root node as the new node (See ¶¶ [0051]-[0052] and Fig. 2, Teaches that CDN system 210 includes an original server 212, three surrogate or index servers 214, and nine users 216. The HCDN may use a surrogate server as a tracker, which may also be acting as a seed. In one example, a hybrid peer-to-peer CDN model may be used to help reduce the load on CDNs for large-scale distribution of software updates. The HCDN shows peers 216 acting as midstream peers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 16, the combination of Strom et al. and Lavalaye et al. and De Foy et al. teaches the non-transitory computer-readable medium according to claim 15 above. Strom et al. et al. further wherein: the new node receives components of the content item from upstream peers and midstream peers, and not from downstream peers; and the new node transmits components of the content item to midstream peers and downstream peers, and not to upstream peers (See ¶¶ [0155] and Fig. 2a, Teaches that Peer nodes 230 a include peer nodes that are solely child nodes (such as “leaf” node 230 a-2, which consumes content, but does not relay that content to any other peer node) as well as peer nodes that are parent nodes (such as “relay” node 230 a-1, which not only consumes content, but also relays that content to other peer nodes). Peers can have a parent (upstream) and a child (downstream)). 
However, it does not expressly teach midstream peers.
De Foy et al., from analogous art, teaches midstream peers (See ¶¶ [0051]-[0052] and Fig. 2, Teaches that CDN system 210 includes an original server 212, three surrogate or index servers 214, and nine users 216. The HCDN may use a surrogate server as a tracker, which may also be acting as a seed. In one example, a hybrid peer-to-peer CDN model may be used to help reduce the load on CDNs for large-scale distribution of software updates. The HCDN shows peers 216 acting as midstream peers sending and receiving content to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. and De Foy et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 17, the combination of Strom et al. and Lavalaye et al. teaches the non-transitory computer-readable medium according to claim 10 above. However, it does not expressly teach the method further comprising: periodically transmitting to connected peers, from the new node, status messages regarding possession of the content item at the new node.
De Foy et al., from analogous art, teaches the method further comprising: periodically transmitting to connected peers, from the new node, status messages regarding possession of the content item at the new node (See ¶¶ [0066], Teaches that A more dynamic loose integration may be disclosed. This more dynamic loose integration may allow nodes in the P2P network to dynamically advertise content pieces available in the CDN, directly upload content pieces to the CDN, redirect a peer to get content from the CDN, and use the CDN for more efficient content distribution may occur. The content pieces in a dynamic loose integration may be dynamically added to and removed from the CDN, which may not have been done in static loose integration. This may efficiently adapt CDN usage to help content delivery in the P2P network when it is most needed. Any currently deployed CDN may be interworked with any P2P protocol, which may not have been done in tight integration.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 18, the combination of Strom et al. and Lavalaye et al. and De Foy et al. teaches the non-transitory computer-readable medium according to claim 17 above. However, it does not expressly teach wherein each status message indicates one of the following: the new node possesses the entire content item; the new node possesses one or more specified components of the content item; the new node is pending receipt of one or more components of the content item; and the new node possesses no component of the content item.
De Foy et al., from analogous art, teaches wherein each status message indicates one of the following: the new node possesses the entire content item; the new node possesses one or more specified components of the content item; the new node is pending receipt of one or more components of the content item; and the new node possesses no component of the content item (See ¶¶ [0066], Teaches that A more dynamic loose integration may be disclosed. This more dynamic loose integration may allow nodes in the P2P network to dynamically advertise content pieces available in the CDN, directly upload content pieces to the CDN, redirect a peer to get content from the CDN, and use the CDN for more efficient content distribution may occur. The content pieces in a dynamic loose integration may be dynamically added to and removed from the CDN, which may not have been done in static loose integration. This may efficiently adapt CDN usage to help content delivery in the P2P network when it is most needed. Any currently deployed CDN may be interworked with any P2P protocol, which may not have been done in tight integration.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. and De Foy et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 24, the combination of Strom et al. and Lavalaye et al. teaches the apparatus according to claim 19 above. Strom et al. et al. further teaches wherein: at least one connection of the new node is with an upstream peer one node closer than the new node to a root node of the network; and at least one connection of the new node is with a downstream peer one hop further than the new node from the root node (See ¶¶ [0155] and Fig. 2a, Teaches that Peer nodes 230 a include peer nodes that are solely child nodes (such as “leaf” node 230 a-2, which consumes content, but does not relay that content to any other peer node) as well as peer nodes that are parent nodes (such as “relay” node 230 a-1, which not only consumes content, but also relays that content to other peer nodes). Peers can have a parent (upstream) and a child (downstream)). 
However, it does not expressly teach at least one connection of the new node is with a midstream peer the same number of hops from the root node as the new node.
De Foy et al., from analogous art, teaches at least one connection of the new node is with a midstream peer the same number of hops from the root node as the new node (See ¶¶ [0051]-[0052] and Fig. 2, Teaches that CDN system 210 includes an original server 212, three surrogate or index servers 214, and nine users 216. The HCDN may use a surrogate server as a tracker, which may also be acting as a seed. In one example, a hybrid peer-to-peer CDN model may be used to help reduce the load on CDNs for large-scale distribution of software updates. The HCDN shows peers 216 acting as midstream peers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 25, the combination of Strom et al. and Lavalaye et al. and De Foy et al. teaches the apparatus according to claim 24 above. Strom et al. et al. further teaches wherein: the new node receives components of the content item from upstream peers and midstream peers, and not from downstream peers; and the new node transmits components of the content item to midstream peers and downstream peers, and not to upstream peers (See ¶¶ [0155] and Fig. 2a, Teaches that Peer nodes 230 a include peer nodes that are solely child nodes (such as “leaf” node 230 a-2, which consumes content, but does not relay that content to any other peer node) as well as peer nodes that are parent nodes (such as “relay” node 230 a-1, which not only consumes content, but also relays that content to other peer nodes). Peers can have a parent (upstream) and a child (downstream)). 
However, it does not expressly teach midstream peers.
De Foy et al., from analogous art, teaches midstream peers (See ¶¶ [0051]-[0052] and Fig. 2, Teaches that CDN system 210 includes an original server 212, three surrogate or index servers 214, and nine users 216. The HCDN may use a surrogate server as a tracker, which may also be acting as a seed. In one example, a hybrid peer-to-peer CDN model may be used to help reduce the load on CDNs for large-scale distribution of software updates. The HCDN shows peers 216 acting as midstream peers sending and receiving content to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. and De Foy et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 26, the combination of Strom et al. and Lavalaye et al. teaches the apparatus according to claim 19 above. However, it does not expressly teach wherein the method further comprises: periodically transmitting to connected peers, from the new node, status messages regarding possession of the content item at the new node.
De Foy et al., from analogous art, teaches wherein the method further comprises: periodically transmitting to connected peers, from the new node, status messages regarding possession of the content item at the new node (See ¶¶ [0066], Teaches that A more dynamic loose integration may be disclosed. This more dynamic loose integration may allow nodes in the P2P network to dynamically advertise content pieces available in the CDN, directly upload content pieces to the CDN, redirect a peer to get content from the CDN, and use the CDN for more efficient content distribution may occur. The content pieces in a dynamic loose integration may be dynamically added to and removed from the CDN, which may not have been done in static loose integration. This may efficiently adapt CDN usage to help content delivery in the P2P network when it is most needed. Any currently deployed CDN may be interworked with any P2P protocol, which may not have been done in tight integration.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 27, the combination of Strom et al. and Lavalaye et al. and De Foy et al. teaches the apparatus according to claim 26 above. However, it does not expressly teach wherein each status message indicates one of the following: the new node possesses the entire content item; the new node possesses one or more specified components of the content item; the new node is pending receipt of one or more components of the content item; and the new node possesses no component of the content item.
De Foy et al., from analogous art, teaches wherein each status message indicates one of the following: the new node possesses the entire content item; the new node possesses one or more specified components of the content item; the new node is pending receipt of one or more components of the content item; and the new node possesses no component of the content item (See ¶¶ [0066], Teaches that A more dynamic loose integration may be disclosed. This more dynamic loose integration may allow nodes in the P2P network to dynamically advertise content pieces available in the CDN, directly upload content pieces to the CDN, redirect a peer to get content from the CDN, and use the CDN for more efficient content distribution may occur. The content pieces in a dynamic loose integration may be dynamically added to and removed from the CDN, which may not have been done in static loose integration. This may efficiently adapt CDN usage to help content delivery in the P2P network when it is most needed. Any currently deployed CDN may be interworked with any P2P protocol, which may not have been done in tight integration.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and Lavalaye et al. and De Foy et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable Strom et al. (US 20180309636 A1) and further in view of De Foy et al. (US 20120317197 A1).

As to claim 28, Strom et al. teaches a peer-managed content delivery network, comprising: one or more root nodes; and a hierarchy of multiple nodes descending from the one or more root nodes and interconnected by communication links, wherein each node in the hierarchy comprises persistent communication connections with: at least one upstream node located one hop closer to the one or more root nodes than the node; and at least one downstream node located one hop further from the one or more root nodes than the node (See ¶¶ [0155] and Fig. 2a, Teaches that Peer nodes 230 a include peer nodes that are solely child nodes (such as “leaf” node 230 a-2, which consumes content, but does not relay that content to any other peer node) as well as peer nodes that are parent nodes (such as “relay” node 230 a-1, which not only consumes content, but also relays that content to other peer nodes). Peers can have a parent (upstream) and a child (downstream). SRC is root node); 
wherein after a content item is received at the one or more root nodes, at each of a plurality of nodes including the one or more root nodes, sharing the content item with midstream nodes and downstream nodes, but not with upstream nodes (See ¶¶ [0155] and Fig. 2a, Teaches that Peer nodes 230 a include peer nodes that are solely child nodes (such as “leaf” node 230 a-2, which consumes content, but does not relay that content to any other peer node) as well as peer nodes that are parent nodes (such as “relay” node 230 a-1, which not only consumes content, but also relays that content to other peer nodes). Peers can have a parent (upstream) and a child (downstream)). 
However, it does not expressly teach at least one midstream node located the same number of hops from the one or more root nodes as the node; midstream nodes.
De Foy et al., from analogous art, teaches at least one midstream node located the same number of hops from the one or more root nodes as the node (See ¶¶ [0051]-[0052] and Fig. 2, Teaches that CDN system 210 includes an original server 212, three surrogate or index servers 214, and nine users 216. The HCDN may use a surrogate server as a tracker, which may also be acting as a seed. In one example, a hybrid peer-to-peer CDN model may be used to help reduce the load on CDNs for large-scale distribution of software updates. The HCDN shows peers 216 acting as midstream peers);
midstream nodes (See ¶¶ [0051]-[0052] and Fig. 2, Teaches that CDN system 210 includes an original server 212, three surrogate or index servers 214, and nine users 216. The HCDN may use a surrogate server as a tracker, which may also be acting as a seed. In one example, a hybrid peer-to-peer CDN model may be used to help reduce the load on CDNs for large-scale distribution of software updates. The HCDN shows peers 216 acting as midstream peers sending and receiving content to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into Strom et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 29, the combination of Strom et al. and De Foy et al. teaches the system according to claim 28 above. However, it does not expressly teach further comprising: a coordinator to identify available network attachment zones to potential new network nodes, wherein the coordinator receives and stores statuses of all nodes in the network.
De Foy et al., from analogous art, teaches further comprising: a coordinator to identify available network attachment zones to potential new network nodes, wherein the coordinator receives and stores statuses of all nodes in the network (See ¶¶ [0078]-[0079], Teaches that As part of the initial signaling process with the tracker, the NSCP may advertise itself as an HTTP based NSCP. For example, the initial signaling process with the tracker may be in the PPSP peer-to-tracker CONNECT message. The NSCP may also advertise to the tracker which content pieces are stored in the CDN and the URIs where they may be retrieved. For example, the URIs may be retrieved in a PPSP STAT_REPORT message to the tracker. When other peers in the swarm query the tracker for a peer list, the tracker response may include CDN URIs along with a list of regular peers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into the combination of Strom et al. and De Foy et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).

As to claim 30, the combination of Strom et al. and De Foy et al. teaches the system according to claim 28 above. Strom et al. further teaches wherein the one or more root nodes and the multiple nodes execute on logically clustered host devices, each device comprising: one or more processors; memory; and storage for storing the content item (See ¶¶ [0181], [0238] Teaches that In one embodiment, each User Node Device 300 b includes standard hardware and software components 310 b, including CPU 312 b, memory 314 b and operating system 315 b, as well as network adapter 316 b, for implementing the functionality of standalone and network applications. In other embodiments, unsupervised machine learning (e.g., clustering of nodes based on the similarity of their various attributes) is also employed to provide additional inputs to this process. For example, Overlay Network Topology Manager 350 c utilizes a clustering algorithm to categorize the nodes of an overlay network into multiple clusters based upon multiple “dimensions” (i.e., multiple metrics including the metric of time, discussed in greater detail below).). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Strom et al. (US 20180309636 A1) and further in view of De Foy et al. (US 20120317197 A1) and Hydrie et al. (US 20090265473 A1).

As to claim 31, Strom et al. teaches a method of operating a peer-managed content delivery network, the method comprising: configuring multiple nodes for accessing a single content item on behalf of corresponding users (See ¶¶ [0165], Teaches that peer node X initiates a request at some point in time to join the application and receive a particular content item. At that time, node X will be assigned a parent peer node in order to receive the requested content item (though, in some embodiments discussed below, node X begins receiving content immediately from the POI—SRC node in 220 c—until a parent peer node is assigned).);
hierarchically connecting each node in the multiple nodes to a plurality of peer nodes; sharing the content item among connected peers by: transmitting components of the content item only to downstream and midstream peers; and receiving components of the content item only from upstream and midstream peers; (See ¶¶ [0155] and Fig. 2a, Teaches that Peer nodes 230 a include peer nodes that are solely child nodes (such as “leaf” node 230 a-2, which consumes content, but does not relay that content to any other peer node) as well as peer nodes that are parent nodes (such as “relay” node 230 a-1, which not only consumes content, but also relays that content to other peer nodes). Peers can have a parent (upstream) and a child (downstream).). 
However, it does not expressly teach midstream peers; and at each node of the network, periodically the node's peers of the node's status, wherein the status comprises: an amount of the content item stored at the node; and capacities of each peer of the node to accept new connections, if any.
De Foy et al., from analogous art, teaches midstream peers (See ¶¶ [0051]-[0052] and Fig. 2, Teaches that CDN system 210 includes an original server 212, three surrogate or index servers 214, and nine users 216. The HCDN may use a surrogate server as a tracker, which may also be acting as a seed. In one example, a hybrid peer-to-peer CDN model may be used to help reduce the load on CDNs for large-scale distribution of software updates. The HCDN shows peers 216 acting as midstream peers sending and receiving content to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of De Foy et al. into Strom et al. to combine a CDN with a P2P system.
One of ordinary skill in the art would have been motivated because it allows one to combine a CDN with a P2P system (See De Foy et al. ¶ [0003]).
However, it does not expressly teach and at each node of the network, periodically the node's peers of the node's status, wherein the status comprises: an amount of the content item stored at the node; and capacities of each peer of the node to accept new connections, if any.
Hydrie et al., from analogous art, teaches and at each node of the network, periodically the node's peers of the node's status, wherein the status comprises: an amount of the content item stored at the node; and capacities of each peer of the node to accept new connections, if any (See ¶¶ [0090], [0091], [0092], [0124]-[0125]  Teaches that The tracker node first receives a request (see box 30) from one of the peer nodes requesting information about one or more other peer nodes to connect to. The tracker node accesses information about a plurality of available peer nodes associated with itself (see box 31). For example, all peer nodes that are currently registered with the tracker node are associated with it. The accessed information can be provided during the registration process; or together with the request for nodes to connect to; or in any other suitable manner. The tracker node then selects one or more of the available peer nodes on the basis of one or more criteria and on the basis of the accessed information (see box 32). Information about the selected available peer nodes is then sent to the requesting peer node (see box 33). The requesting peer node can use the information to establish new connections to one or more of the selected peers. Any suitable criteria can be used such as those based on any one or more of: locality, subscription levels, quality of service levels, relative upload ability, relative download ability, pseudo random selection, relative number of existing peer connections, relative amount of available peer content, historical peer behaviour information, forecast peer behaviour information, relative local resources, relative node accessibility, predicted pairwise connectivity, and opaque metadata. Strom et al. (¶[0215) teaches using algorithms to facilitate its assessment of overlay network topologies based upon the extent to which they redistribute excess capacity to nodes in need of a new or better parent—i.e., shifting network traffic to satisfy the performance criteria).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hydrie et al. into the combination of Strom et al. and De Foy et al. to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared.
One of ordinary skill in the art would have been motivated because it allows one to using algorithms at registrar nodes to manage peer-to-peer cloud shape in order to increase the speed and ease with which all or most members of the cloud can receive content being shared (See Hydrie et al. ¶¶ [0001]-[0002]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Strom et al. (US 20180309636 A1) and De Foy et al. (US 20120317197 A1) and Hydrie et al. (US 20090265473 A1) and further in view of Lavalaye et al. (US 20150234868 A1).

As to claim 32, the combination of Strom et al. and De Foy et al. and Hydrie et al. teaches the method according to claim 31 above. Strom et al. further teaches further comprising: receiving from a new node a request to attach to the network (See ¶¶ [0165], Teaches that peer node X initiates a request at some point in time to join the application and receive a particular content item. At that time, node X will be assigned a parent peer node in order to receive the requested content item (though, in some embodiments discussed below, node X begins receiving content immediately from the POI—SRC node in 220 c—until a parent peer node is assigned)). 
However, it does not expressly teach identifying to the new node one or more attachment zones, each zone comprising multiple nodes with capacity to add at least one peer; wherein the new node issues connection requests to the multiple nodes in at least one of the identified attachment zones.
Lavalaye et al., from analogous art, teaches identifying to the new node one or more attachment zones, each zone comprising multiple nodes with capacity to add at least one peer; wherein the new node issues connection requests to the multiple nodes in at least one of the identified attachment zones (See ¶ [0090], Teaches that the mapping function outputs at least one resource locator for a communication node located within the overlapping/intersecting predefined access zone. The resource locator may be a network address. The resource locator enables the distribution node to address/locate one or more communication node that would receive the content. In some embodiments, the resource locator is associated with a gateway communication node configured to receive content at the edge of a mesh network of communication nodes. In certain embodiments, the mapping function determines the resource locator associated with a communication node (or more) that is located in relatively closer proximity to the geographical sector of the content. In certain embodiments, the mapping function may determine the resource locator on the basis of the statuses of the communication nodes (e.g., activity, on/off, etc.)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lavalaye et al. into e combination of Strom et al. and De Foy et al. and Hydrie et al. to deliver content associated with a predefined access zone or geographical sector to a user device.
One of ordinary skill in the art would have been motivated because it allows one to deliver content associated with a predefined access zone or geographical sector to a user device (See Lavalaye et al. ¶ [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Souza et al. (US 20130073727 A1) teaches a system and method for managing content data transfers in a peer-to-peer communications network is described. The system includes a hierarchical arrangement of tracker modules, each tracker module being responsible for managing a tracker domain of network elements. Each tracker module has stored therein a content table including a record of content data available to the network elements within its respective tracker domain. Each tracker module responsible for a tracker domain containing end user peers is configured so that, if a content data request is received from a requesting peer in its respective tracker domain and the requested content is held by other peers in that tracker domain, a list of peers having the content data stored thereon is sent to the requesting peer. If the requested content is not held by enough other peers in that tracker domain, the content data request is transferred to the next tracker module up in the hierarchy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        11/18/22

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456